Judgment, Supreme Court, New York County (Peter McQuillan, J., at sentence; Shirley Levittan, J., at plea), rendered on April 15, 1986, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.